       Case 4:21-cv-00709 Document 1 Filed on 03/04/21 in TXSD Page 1 of 14




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION


RANDY RIALS and MONTRELL SMITH,
         Plaintiffs

v.                                                                   CIVIL ACTION NO.: 21-0709

SHORE OFFSHORE SERVICES, LLC,
         Defendant


                                          NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. § 1441, et seq., defendant, Shore Offshore Services, LLC (“Shore”),

files its Notice of Removal of this civil action to the United States District Court for the Southern

District of Texas, Houston Division, and respectfully represents as follows:

                                      The Pending State Court Action

                                                          1.

         On February 10, 2021, plaintiffs, Randy Rials and Montrell Smith (“Plaintiffs”), 1 filed a

civil action in the 129th District Court in Harris County, Texas, naming Shore as the sole defendant

in Cause No. 2021-08468, entitled “Randy Rials and Montrell Smith v. Shore Offshore Services,

LLC.”

                                                          2.

         A copy of Plaintiffs’ Original Petition (“Petition”) and copies of two (2) requests for

issuance of service of citation by the Plaintiffs are attached hereto as In Globo Exhibit “Shore 1.”

The Petition has not yet been served upon Shore; and, upon information and belief, the aforesaid

documents represent the entire record of the state court proceedings.


1
         Mr. Rials is an alleged citizen and resident of Mississippi, and Mr. Smith is an alleged citizen and resident
of Louisiana.

                                                          -1-
      Case 4:21-cv-00709 Document 1 Filed on 03/04/21 in TXSD Page 2 of 14




                                                 3.

       Plaintiffs’ allegations against Shore relate to personal injuries purportedly sustained by

Plaintiffs on or about October 28, 2020, while Plaintiffs were working aboard the D/B THOR, a

vessel alleged by Plaintiffs to be owned and operated by Shore. See Petition at In Globo Exhibit

“Shore 1.” Plaintiffs allege that their claims are maintained under “the Jones Act (46 U.S.C. §

30104) and the general maritime law of the United States.”

                                                 4.

       At all times material hereto, Plaintiffs were employed by C&G Welding, Inc. (“C&G”),

one of no fewer than six (6) of Shore’s subcontractors on the decommissioning project at issue in

this case. Shore did not employ Plaintiffs in any capacity; and, counter the Plaintiffs’ contentions,

as more-particularly shown below, Plaintiffs are not “borrowed employees” of Shore.

                                                 5.

       At the time of Plaintiffs’ alleged injuries, Shore was contracted by an offshore oil and gas

platform operator to decommission Platform JA, a fixed oil and gas development, production, and

transportation platform, permanently affixed to Block 259, Ship Shoal Area, on the Outer

Continental Shelf, off the Coast of Louisiana (hereafter “SS 259-JA”).

                                                 6.

       The platform owner, in accordance with its mineral lease with the U.S. Government,

Department of the Interior covering SS 259-JA, the federal regulations promulgated thereto (see,

e.g., 30 C.F.R. § 250.1725), and in accordance with the Outer Continental Shelf Lands Act

(“OCSLA”), 43 U.S.C. § 1337(p)(6)(C), is obligated to plug and abandon all wells and to

decommission all structures that were erected at SS 259-JA.




                                                -2-
      Case 4:21-cv-00709 Document 1 Filed on 03/04/21 in TXSD Page 3 of 14




                                                  7.

       Commencing on October 21, 2020, the D/B THOR was decommissioning the SS 259-JA

but, due to the forecasted path of Hurricane Zeta, such required the D/B THOR to relocate from

SS 259-JA to seek safe harbor from the Hurricane. The D/B THOR was docked at Port Fourchon,

Louisiana and was to re-commence decommissioning efforts on the SS 259-JA platform after the

hurricane’s passage. Shore was being paid by Fieldwood on a “weather rate” during this period.

                                                  8.

       Plaintiffs allege at Paragraph 5.3 of the Petition:

       On or about October 28, 2020, the D/B Thor was docked at the Port of Fourchon
       due to the expected weather conditions caused by Hurricane Zeta. The lines
       securing the vessel to the dock broke and the vessel left the dock, adrift on the
       water. Following this, the barge went down the canal striking several vessels along
       the way. Plaintiffs sustained serious injuries as a result of the collisions that
       occurred.

See Petition at In Globo Exhibit “Shore 1.”
                                                  9.

       As a result of the alleged incident, the Plaintiffs claim to have sustained, inter alia, mental

anguish in the past and future, lost earnings, loss of earning capacity, disfigurement in the past and

future, physical impairment in the past and future, medical expenses in the past and future, physical

pain and suffering in the past and future, and punitive damages. See Petition at In Globo Exhibit

“Shore 1.”

                                                 10.

       At all material times, the D/B THOR was rendering services in connection with the SS

259-JA platform decommissioning services, not only in housing personnel who worked or were

scheduled to work aboard SS 259-JA, but also in the transportation of personnel, equipment, and

material to and from shore to SS 259-JA and to and from SS 259-JA to shore as part of SS 259-



                                                 -3-
      Case 4:21-cv-00709 Document 1 Filed on 03/04/21 in TXSD Page 4 of 14




JA’s operations as an oil and natural gas production platform undergoing plug, abandonment, and

decommissioning activities.

                                                  11.

        Presently, no action has been taken by the state court in its proceeding.

                                         Timing of Removal

                                                  12.

        Shore has not yet been served with the Petition and Summons. This Notice of Removal is

timely in accordance with 28 U.S.C. § 1446(b)(1) because this Notice of Removal was filed within

thirty (30) days of first notice of the action and, in any event, within thirty (30) days of Plaintiffs’

filing of suit.

                                                  13.

        This case is removable to this Court pursuant to 28 U.S.C. § 1441(a) as being a civil action

brought in state court, but over which this federal district court has original jurisdiction.

                                        OCSLA Jurisdiction

                                                  14.

        Pursuant to OCSLA, this Court has original jurisdiction over “cases and controversies

arising out of, or in connection with … any operation conducted on the outer Continental Shelf

which involves exploration, development, or production of the minerals, of the subsoil and seabed

of the outer Continental Shelf…” 43 U.S.C. § 1349(b)(1); see also 43 U.S.C. § 1333(a)(1)-(2). The

United States Court of Appeal for the Fifth Circuit (“Fifth Circuit”) broadly interprets this

jurisdictional grant under OCSLA. See, e.g., In re Deepwater Horizon, 745 F.3d 157, 163 (5th Cir.

2014), cert. denied, 135 S.Ct. 401 (2014).




                                                  -4-
     Case 4:21-cv-00709 Document 1 Filed on 03/04/21 in TXSD Page 5 of 14




                                                15.

       The Fifth Circuit applies a “but-for test” for determining the existence of OCSLA

jurisdiction, asking “whether (1) the activities that caused the injury constituted an ‘operation’

‘conducted on the Outer Continental Shelf’ that involved the exploration and production of

minerals, and (2) the case ‘arises out of, or in connection with’ the operation.” Id. at 163-64

(quoting EP Operating Ltd. P'ship v. Placid Oil Co., 26 F.3d 563, 568-69 (5th Cir. 1994)). Both

requirements for jurisdiction under OCSLA are satisfied here.

                                                16.

       First, Randy Rials served as an oiler for C&G; and Montrell Smith served as a rigger for

C&G. See Exhibit “Shore 2,” Declaration of Cody Sims. Plaintiffs’ employment with C&G

furthered mineral development on the Outer Continental Shelf (“OCS”) by engaging in platform

decommissioning. As represented by the platform owner’s operations and Shore’s operations at

SS 259-JA, such were and are conducted on the OCS in connection with the extraction of mineral

resources from beneath the seabed. Thus, Plaintiffs’ work and anticipated work on the D/B THOR

was in direct connection with mineral development operations on the OCS. “Activities relating to

the plugging and abandoning of oil and gas facilities on the [Outer Continental Shelf] constitute

operations under OCSLA,” including, but not, limited to decommissioning activities, as were

being performed in this case. See, e.g., Total E&P USA, Inc. v. Marubeni Oil & Gas (USA), Inc.,

CV H-16-2674, 2017 WL 5127212, at *1 (S.D. Tex. Sept. 11, 2017) (Hittner, J.) (denying remand,

finding subject matter jurisdiction under OCSLA, and applying the Deepwater Horizon test in a

matter involving decommissioning activities).




                                                -5-
      Case 4:21-cv-00709 Document 1 Filed on 03/04/21 in TXSD Page 6 of 14




                                                17.

        Second, Plaintiffs’ alleged injuries would not have occurred but for Shore’s operations at

SS 259-JA and the need for Plaintiffs as a rigger and an oiler for C&G aboard the D/B THOR.

Indeed, if Plaintiffs had not been assigned to work on the D/B THOR, then they would never have

been on the D/B THOR where they were allegedly injured. See, e.g., Sam v. Laborde Marine,

L.L.C., CV H-19-4041, 2020 WL 59633, at *3 (S.D. Tex. Jan. 6, 2020) (“Plaintiff's injury would

not have occurred but for his assignment as an inspector on the platform, meaning his case arising

from those injuries is ‘in connection with’ his duties on the platform. Both elements for OCSLA

jurisdiction are therefore satisfied.”) (citations omitted); see also Hubbard v. Laborde Marine LLC,

CV 13-5956, 2014 WL 12776414, at *2 (E.D. La. June 2, 2014) (“Plaintiff would not have been

aboard the M/V RIG RUNNER but-for the extraction of minerals from the OCS. Accordingly, his

injuries are sufficiently related to the operations on the OCS for this Court to exercise

jurisdiction.”).

                                                18.

        The issue of whether an action is removable is not determined by the substantive law

applicable to the Plaintiffs’ claims, but rather by the existence of subject matter jurisdiction in

federal court. “OCSLA explicitly provides that district courts have federal question jurisdiction

over claims occurring on the Outer Continental Shelf.” Barker v. Hercules Offshore, Inc., 713 F.3d

208, 220 (5th Cir. 2013) (emphasis in original) (citing 43 U.S.C. § 1333(a)(1)). Thus, “even though

maritime cases are exempted by statute from original [federal] question jurisdiction” under the

“saving to suitors” clause, “OCSLA statutorily restores federal question jurisdiction over these

claims even when they apply maritime law as the substantive law of decision.” Id. at 220-21. “The

existence of OCSLA jurisdiction makes [a] case removable even if the applicable substantive law



                                                -6-
      Case 4:21-cv-00709 Document 1 Filed on 03/04/21 in TXSD Page 7 of 14




is maritime.” See generally In re Oil Spill by Oil Rig "Deepwater Horizon" in Gulf of Mexico, on

April 20, 2010, MDL 2179, 2017 WL 5625811, at *2 (E.D. La. Nov. 22, 2017); see also Apache

Deepwater, LLC, 2019 WL 9899512, at *4 n.4 (“Hsieh also contends that his general maritime

law claim precludes removal. Not so. See Tenn. Gas Pipeline, 87 F.3d at 155–56.”) (emphasis

added).

                                                 19.

          Irrespective of the Plaintiffs’ ability to plead and prove viable maintenance and cure and

unseaworthiness claims (which are denied), as explained above, it is well-settled that such claims

(under general maritime law) are subject to removal here given the presence of concurrent OCSLA

jurisdiction.

                                                 20.

          Further, though fraudulently plead here (see below), a claim under the Jones Act does not

preclude removal to federal court where OCLSA jurisdiction is invested. See Hsieh v. Apache

Deepwater, LLC, CV 19-408-BAJ-JW, 2019 WL 9899512, at *4 (M.D. La. Aug. 23, 2019)

(emphasis added) (footnotes and record references omitted), reconsideration denied, CV 19-

00408-BAJ-DPC, 2020 WL 3603746 (M.D. La. July 2, 2020). Where a Jones Act claim is properly

asserted against an employer (unlike here), that claim against the employer is normally severed

and remanded to state court. Id; 28 U.S.C. § 1441.

                                                 21.

          For the reasons given above, OCSLA jurisdiction exists over this case based on the “but-

for test” applied in the Fifth Circuit; and the case is properly removable on that basis.




                                                 -7-
      Case 4:21-cv-00709 Document 1 Filed on 03/04/21 in TXSD Page 8 of 14




                        Plaintiffs Were Not “Borrowed Employees” of Shore

                                                  22.

           At Paragraph 5.2 of the Petition, in attempt to fraudulently plead a Jones Act claim and a

claim for maintenance and cure under general maritime law against Shore, who is not Plaintiffs’

employer, Plaintiffs alleged in a conclusory manner: “At all material times hereto, Plaintiffs were

borrowed employees of Shore.” First, such allegation is an admission that Shore was not the

payroll or actual employing entity of the Plaintiffs, but that entity, C&G, is not referenced in the

suit. Second, such allegation is demonstrably false. See Carrigan v. M/V AMC AMBASSADOR,

CIV.A. H-13-03208, 2014 WL 358353, at *2 (S.D. Tex. Jan. 31, 2014); see also Savona v. Sea

Bulk Mgmt., Inc., CIV. A. 94-2088, 1994 WL 532615, at *2-3 (E.D. La. Sept. 28, 1994). An

employer-employee relationship is essential to a claim under the Jones Act and for maintenance

and cure.

                                                  23.

           In determining “borrowed employee” (or “borrowed servant”) status, the Fifth Circuit has

identified nine (9) factors that a district court should consider, commonly referred to as the Ruiz

factors:

           (1) Who has control over the employee and the work he is performing, beyond mere
           suggestion of details or cooperation?
           (2) Whose work is being performed?

           (3) Was there an agreement, understanding, or meeting of the minds between the
           original and the borrowing employer?

           (4) Did the employee acquiesce to the new work situation?

           (5) Did the original employer terminate his relationship with the employee?

           (6) Who furnished the tools and the place for performance?

           (7) Was the new employment over a considerable length of time?

                                                  -8-
      Case 4:21-cv-00709 Document 1 Filed on 03/04/21 in TXSD Page 9 of 14




       (8) Who had the right to discharge the employee?

       (9) Who had the obligation to pay the employee?

See Ruiz v. Shell Oil Co., 413 F.2d 310, 312–13 (5th Cir. 1969) (“no one of these factors, or any

combination of them, is decisive.”).

                                               24.

       Here, Plaintiffs were employees of C&G, a welding, rigging, and oiling subcontractor to

Shore on the decommissioning project at issue. Shore and C&G have in place a Master Service

Agreement (“MSA”), dated May 22, 2017, providing for terms regarding, inter alia, allocation of

risk and payment for C&G’s services; and at all times C&G was working as an independent

contractor of Shore. Shore had no choice as to which of C&G’s employees C&G sent to perform

the rigging or oiling work on the project. Shore was not involved with aspects of training the

Plaintiffs to perform their respective tasks, and Plaintiffs provided their own skills necessary to

perform their respective tasks as employees of C&G. Shore did not supervise the Plaintiffs while

they performed their respective tasks, and Shore did not control the rigging or oiling of machinery

the workers performed beyond suggestion of details or cooperation. Shore did not pay any of the

Plaintiffs’ wages. Shore has no ability to hire or terminate Plaintiffs’ employment. Shore is

unaware of any termination of Plaintiffs’ respective work relationships with C&G and has had no

discussions with the Plaintiffs regarding new employment (if any). See Exhibit “Shore 2,”

Declaration of Cody Sims.

                                               25.

       Shore is not the “borrowing employer” of the Plaintiffs. The allegation by Plaintiffs that

they are “borrowed employees of Shore” is, respectfully, fraudulently plead in an attempt to defeat

removal. Removal is proper.



                                                -9-
     Case 4:21-cv-00709 Document 1 Filed on 03/04/21 in TXSD Page 10 of 14




                                      Plaintiffs’ Status as Seamen

                                                     26.

        As noted above, Shore was not the employer or “borrowing employer” of the Plaintiffs.

Thus, while Shore submits that the Plaintiffs were not “crew members” of or assigned to the D/B

THOR, at this time, Shore is not in the best position to provide evidence to controvert the seaman

status of the Plaintiffs, which is material to the Plaintiffs’ ability to bring a claim for

unseaworthiness or under the Jones Act and for maintenance and cure against their employer,

C&G. Indeed, Shore, since it was not Plaintiffs’ employer, does not have access to Plaintiffs’ work

histories on other vessels 2 to presently be in a position to calculate whether Plaintiffs’ spent at least

thirty percent (30%) of their total employment time (with C&G) on vessels under common

ownership or control. See Chandris, Inc. v. Latsis, 115 S.Ct. 2172 (1995).

                                                     27.

        Though such does not inherently affect the propriety of Shore’s removal herein, out of an

abundance of caution, all arguments and/or defenses in connection with the Plaintiffs’ seaman

status are reserved by Shore.

                                   Alternative Basis for Jurisdiction

                                                     28.

        Alternatively, this action is removable under 28 U.S.C. § 1441(a), because this suit

involves a controversy over which this Court has original jurisdiction based on admiralty tort

jurisdiction under 28 U.S.C. § 1333(1). The alleged incident at issue occurred on a vessel on a

navigable waterway in the State of Louisiana and was related to a traditional maritime activity.

See Jerome B. Grubart, Inc. v. Great Lakes Dredge & Dock Co., 513 U.S. 527, 534 (1995) (stating



2
        See Exhibit “Shore 2,” Declaration of Cody Sims.

                                                     -10-
     Case 4:21-cv-00709 Document 1 Filed on 03/04/21 in TXSD Page 11 of 14




“[a]fter Sisson [v. Ruby, 497 U.S. 358 (1990)], then, a party seeking to invoke federal admiralty

jurisdiction pursuant to 28 U.S.C. § 1333(1) over a tort claim must satisfy conditions both of

location and of connection with maritime activity.”).

                                               Venue

                                                 29.

       Pursuant to 28 U.S.C. § 1441(a), venue for a removed action is proper in this Court, as the

District Court of Harris County, Texas, where the state action is pending, is located within this

district and division. See 28 U.S.C. § 124(b)(2). However, Shore expressly reserves all rights and

objections to personal jurisdiction over it, all Rule 12 defenses, and all objections to venue.

                                      Responsive Pleadings

                                                 30.

       As of the date of removal, no answer has been filed by Shore in the state court proceeding.

Shore will file responsive pleadings to the Petition within the delays permitted by law and/or as

ordered by the Court. See Fed. R. Civ. P. 81(c)(2).

                        Notice to Adverse Parties and to the State Court

                                                 31.

       As the removing party, Shore will give Plaintiffs prompt written notice of this Notice of

Removal as required by 28 U.S.C. § 1446(d).

                                                 32.

       In accordance with 28 U.S.C. § 1446(d), Shore also will file a copy of this Notice of

Removal with the Clerk of Court for Harris County, Texas, and will serve these pleadings on

Plaintiffs’ counsel.




                                                -11-
     Case 4:21-cv-00709 Document 1 Filed on 03/04/21 in TXSD Page 12 of 14




                             Parties and State Court Information

                                               33.

       Pertinent information regarding the parties in this case, their counsel, and the state court

proceedings is as follows:

       1.) Plaintiffs, Randy Rials and Montrell Smith, are represented by:

           Marcus R. Spagnoletti (State Bar No. 24076708)
           mspagnoletti@spaglaw.com
           Eric J. Rhine (State Bar No. 24060485)
           erhine@spaglaw.com
           SPAGNOLETTI LAW FIRM
           401 Louisiana Street, 8th Floor
           Houston, Texas 77002
           713.653.5600 (T)
           713.653.5656 (F)

       2.) Defendant, Shore Offshore Services, LLC, is represented by:

           Gavin H. Guillot, T.A.
           TX Bar No.: 24099123
           SDTX Federal ID No: 2236795
           Aaron B. Greenbaum
           TX Bar No. 24110938
           SDTX Federal ID No. 2023921
           Salvador J. Pusateri
           TX Bar No.: 24072867
           SDTX Federal ID No: 438301
           PUSATERI, JOHNSTON, GUILLOT & GREENBAUM, LLC
           1100 Poydras Street, Suite 2250
           New Orleans, LA 70163
           Telephone: 504-620-2500
           Facsimile: 504-620-2510
           Gavin.Guillot@pjgglaw.com
           Aaron.Greenbaum@pjgglaw.com
           Salvador.Pusateri@pjgglaw.com

       3.) This case is being removed from the 129th District Court of Harris County,
           Texas, which is located at:

           129th District Court of Harris County, Texas
           201 Caroline, 10th Floor
           Houston, Texas 77002

                                               -12-
     Case 4:21-cv-00709 Document 1 Filed on 03/04/21 in TXSD Page 13 of 14




                                                  34.

        Shore reserves all rights, including, but not limited to, all defenses permitted by Rule 12 of

the Federal Rules of Civil Procedure and all other jurisdictional and procedural defenses, all

defenses to the merits of this action, as well as any rights available to it under Rule F of the Federal

Rules of Civil Procedure Supplemental Rules for Admiralty or Maritime Claims. Shore further

expressly reserves all rights, claims, causes of action, defenses, and/or objections in connection

with concurrent jurisdiction under both admiralty and OCSLA grounds, including, but not limited

to, all rights under Fed. R. Civ. P. 9(h), 46 U.S.C. § 30501, et seq., and Rule F of the Supplemental

Rules for Admiralty Claims and Asset Forfeiture Actions.

                                                  35.

        Pursuant to Rule 11 of the Federal Rules of Civil Procedure, undersigned counsel signing

on behalf of Shore, certifies that he has read the foregoing Notice of Removal, that to the best of

his knowledge, information, and belief formed after reasonable inquiry, it is well-grounded in fact

and is warranted by existing law or a good faith argument for the extension modification, or

reversal of existing law, and that it is not interposed for any improper purpose.

        WHEREFORE, defendant, Shore Offshore Services, LLC, hereby removes this action to

the United States District Court for the Southern District of Texas, Houston Division.




                           [SIGNATURE ON FOLLOWING PAGE]




                                                 -13-
     Case 4:21-cv-00709 Document 1 Filed on 03/04/21 in TXSD Page 14 of 14




                                               Respectfully Submitted,

                                               /s/ Gavin H. Guillot__________________
                                               Gavin H. Guillot, T.A.
                                               TX Bar No.: 24099123
                                               SDTX Federal ID No: 2236795
                                               Aaron B. Greenbaum
                                               TX Bar No. 24110938
                                               SDTX Federal ID No. 2023921
                                               Salvador J. Pusateri
                                               TX Bar No.: 24072867
                                               SDTX Federal ID No: 438301
                                               PUSATERI, JOHNSTON, GUILLOT &
                                               GREENBAUM, LLC
                                               1100 Poydras Street, Suite 2250
                                               New Orleans, LA 70163
                                               Telephone: 504-620-2500
                                               Facsimile: 504-620-2510
                                               Gavin.Guillot@pjgglaw.com
                                               Aaron.Greenbaum@pjgglaw.com
                                               Salvador.Pusateri@pjgglaw.com
                                               ATTORNEYS FOR SHORE OFFSHORE
                                               SERVICES, LLC


                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 4th day of March, 2021, I electronically filed the foregoing with
the Clerk of court by using the CM/ECF system which will send a notice of electronic filing to
those who are on the list to receive e-mail notices for this case, have enrolled in this Court's
CM/ECF program and otherwise consented to receive notice and service via CM/ECF. I further
certify that I mailed the foregoing document and the notice of electronic filing by first-class mail
to all non-CM/ECF participants.

                                         /s/ Gavin H. Guillot




                                                 -14-
